DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            FRED MASSARO,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2245

                               [May 23, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward Harold
Merrigan, Judge; L.T. Case No. 97-13943CF10A.

   Fred Massaro, Moore Haven, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the denial of appellant’s Florida Rule of Criminal Procedure
3.800(a) motion to correct an illegal sentence, but we reverse the portion
of the order prohibiting appellant from filing any further pro se pleadings.
The trial court did not give appellant notice or an opportunity to respond
before entering the order. See State v. Spencer, 751 So. 2d 47 (Fla. 1999);
Jones v. State, 221 So. 3d 786 (Fla. 1st DCA 2017); Stokes v. State, 50 So.
3d 1234 (Fla. 4th DCA 2011); Hines v. State, 949 So. 2d 1086, 1087 (Fla.
4th DCA 2007).

   Affirmed in part; reversed in part; remanded.

GROSS, TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.